Citation Nr: 0827356	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  08-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for calluses, bilateral 
feet.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active duty service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran requested a hearing 
before a Board member in Washington, DC.  A hearing was 
scheduled for September 2008.  In a statement submitted to 
the Board in July 2008, the veteran indicated that he would 
not be able to attend the scheduled hearing due to his wife's 
illness.  The veteran requested a videoconference hearing in 
Waco or El Paso.  He also requested that such hearing be 
postponed until February 2009.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a videoconference hearing before a member 
of the Board, pursuant to his July 2008 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing.  Afterwards, 
the hearing transcript should be 
associated with the claims folder.

2.  Thereafter, the RO should readjudicate 
the claims on appeal based on all the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




